United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Flushing, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0546
Issued: November 19, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 13, 2020 appellant filed a timely appeal from a January 8, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,214.84 because OWCP had failed to deduct postretirement basic life insurance
(PRBLI) premiums from her wage-loss compensation for the period June 22, 2018 through
October 12, 2019; (2) whether OWCP properly denied waiver of recovery of the overpayment;
and (3) whether OWCP properly required recovery of the overpayment by deducting $250.00
every 28 days from appellant’s continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On June 23, 1997 appellant, then a 39-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that she injured her low back on that date when lifting a bag while in the
performance of duty. She stopped work on June 24, 1997. OWCP accepted the claim for lumbar
sprain. It subsequently expanded acceptance of the claim to include a herniated lumbar disc and
an aggravation of degeneration of lumbar disc disease. Appellant returned to limited-duty work
on August 9, 1997, but sustained recurrences of disability in August and September 1997. She
stopped work on September 14, 1997 and did not return.3 OWCP paid appellant wage-loss
compensation on the periodic rolls.
OWCP, on November 27, 2007, referred appellant to vocational rehabilitation. By
decision dated December 16, 2008, it reduced her wage-loss compensation effective October 30,
2008 as she had the capacity to perform the constructed positon of data entry clerk. By decision
dated August 14, 2009, an OWCP hearing representative affirmed the December 16, 2008 wageloss capacity determination.4
Appellant appealed to the Board. By decision dated May 21, 2010, the Board reversed
OWCP’s August 14, 2009 decision.5 The Board found that the medical evidence failed to establish
that the position of data entry clerk was within appellant’s physical limitations.
Subsequently, appellant accepted a position as a modified passport call center assistant
with the employing establishment on July 25, 2017. OWCP later accepted that she had sustained
a recurrence of disability in June 2018. It paid appellant using a date-of-recurrence pay rate of
June 19, 2018 at a weekly pay rate of $1,130.23 or a yearly salary of $58,772.00. Earnings
statements from 2018 indicated that she received gross pay of $2,311.23 per pay period at a yearly
salary of $60,092.00.
On October 30, 2019 the Office of Personnel Management (OPM) informed OWCP that
appellant, as a compensationer, was eligible to continued life insurance coverage under the Federal
Group Life Insurance (FEGLI) program. It notified OWCP that she had elected PRBLI with no
reduction. OPM indicated that the effective date of appellant’s postretirement deductions was
2

Docket No. 09-2286 (issued May 21, 2010).

3

By decision dated May 1, 2002, OWCP terminated appellant’s wage-loss compensation effective May 1, 2002
based on its finding that the weight of the evidence, as represented by the impartial medical examiner, established that
her work-related disability had ceased. On November 25, 2002 an OWCP hearing representative vacated the May 1,
2002 decision after finding that there was insufficient evidence that the impartial medical examiner was properly
selected.
4

By decision dated August 18, 2010, OWCP denied appellant’s claim for augmented compensation. By decision
dated February 2, 2011, OWCP’s hearing representative affirmed the August 18, 2010 decision.
5

Supra note 2.

2

June 22, 2018 and that her final base salary was $60,148.00. It enclosed a FEGLI continuation of
life insurance coverage form signed by appellant on September 26, 2019 electing PRBLI with no
reduction.
On November 5, 2019 OWCP notified appellant of its preliminary determination that she
had received an overpayment of compensation in the amount of $2,124.84 because it had failed to
deduct PRBLI premiums from her wage-loss compensation for the period June 22, 2018 through
October 12, 2019. It advised that it should have deduced premiums for PRBLI of $853.80 from
June 22 through December 31, 2018 and $1,260.80 from January 1 through October 12, 2019.
OWCP found that it should use a base salary of $60,148.00 rather than $58,772.00. To correct the
discrepancy, it adjusted the salary by adding $10.24 to find a total overpayment of $2,124.84.
OWCP further informed appellant of its preliminary determination that she was without fault in
the creation of the overpayment. It requested that she complete the enclosed overpayment recovery
questionnaire and submit supporting financial documents. Additionally, OWCP notified appellant
that, within 30 days of the date of the letter, she could request a telephonic conference, a final
decision based on the written evidence, or a prerecoupment hearing.
By decision dated January 8, 2020, OWCP finalized its preliminary determination that
appellant had received an overpayment of wage-loss compensation in the amount of $2,212.84 for
the period June 22, 2018 through October 12, 2019. It found that she was without fault in the
creation of the overpayment, but denied waiver of recovery of the overpayment, noting that she
had not responded to the preliminary overpayment determination. OWCP found that it would
recover the overpayment by deducting $250.00 every 28 days from appellant’s continuing
compensation payments.
LEGAL PRECEDENT -- ISSUE 1
FECA6 provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his or her
duty.7 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.8
Under the FEGLI Program, most civilian employees of the Federal Government are eligible
to participate in basic life insurance and one or more of the options.9 The coverage for basic life
insurance is effective unless waived,10 and premiums for basic and optional life coverage are
withheld from the employee’s pay.11 Upon retirement or upon separation from the employing
6

Supra note 1.

7

5 U.S.C. § 8102(a).

8

Id. at § 8129(a).

9

Id. at § 8702(a).

10

Id. at § 8702(b).

11

Id. at § 8707.

3

establishment or being placed on the periodic FECA compensation rolls, an employee may choose
to continue basic and optional life insurance coverage, in which case the schedule of deductions
made will be used to withhold premiums from his or her annuity or compensation payments.12
Basic insurance coverage shall be continued without cost to an employee who retired or began
receiving compensation on or before December 31, 1989;13 however, the employee is responsible
for payment of premiums for optional life insurance coverage, which is accomplished by
authorizing withholdings from his compensation.14
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by two percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by one percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage subject
to continuous withholdings from compensation payments with no reductions after age 65 (at a
greater premium).15
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.16 Any employee who
does not file a Life Insurance Election with his or her employing office, in a manner designated by
OPM, specifically electing any type of optional insurance, is considered to have waived it and does
not have that type of optional insurance.17
OWCP’s procedures, regarding PRBLI, provide:
“PRBLI prevents a life insurance benefit reduction at age 65. The default reduction
is a reduction of 75 [percent], but the claimant can elect either ‘No Reduction’ or
‘50 [percent] Reduction.’ Claimants must elect this coverage when separated or
retired form Federal employment. The coverage is effective immediately, and the
12

Id. at § 8706.

13

Id. at § 8707(b)(2).

14

Id. at § 8706(b)(3)(B). See Edward J. Shea, 43 ECAB 1022 (1992) (the Board found that the claimant received
an overpayment of compensation where he elected PRBLI with no reduction and no premiums had been deducted
from his compensation from January 3, 1988 to May 6, 1989). See also Glen B. Cox, 42 ECAB 703 (1991) (the Board
found that an overpayment was created due to no deduction of premiums for optional life insurance for the periods
July 1983 through November 1989).
15

See C.A., Docket No. 18-1284 (issued April 15, 2019); V.H., Docket No. 18-1124 (issued January 16, 2019).

16

5 C.F.R. § 870.504(a)(1).

17

Id. at § 504(b).

4

premiums continue until death. Prior to age 65, the claimant must pay for both BLI
and PRBLI if it has been elected.”18
When an under withholding of life insurance premiums occurs, the entire amount is
deemed an overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.19
ANALYSIS -- ISSUE 1
The Board finds OWCP improperly determined that the overpayment of compensation in
the amount of $2,214.84 because OWCP had failed to deduct PRBLI premiums from appellant’s
wage-loss compensation for the period June 22, 2018 through October 12, 2019.
On October 30, 2019 OPM notified OWCP that appellant had elected PRBLI at no
reduction. It enclosed an election form signed by her on September 26, 2019. Based on this
information, OWCP found that appellant had received an overpayment of compensation as it failed
to deduct premiums for PRBLI from June 22, 2018 through October 12, 2019.
While in compensationer status, appellant is responsible for all insurance premiums,
including for PRBLI at whatever option selected.20 The Board finds, however, that OWCP failed
to adequately support its determination that she received an overpayment of compensation from
June 22, 2018 through October 12, 2019. OPM failed to provide documentation establishing the
date that appellant had elected PRBLI at no reduction. It enclosed an election form signed by her
on September 26, 2019 electing PRBLI with no reduction. The form does not specify the date of
the effective election. The date that appellant signed the election form, September 26, 2019, is
after June 22, 2018, the starting date of the overpayment found by OWCP in this case and date that
OPM indicated that she had elected coverage.
The Board has held that OWCP must document when a claimant elected life insurance
coverage after separation from federal service or retirement in order to establish the fact of
overpayment of compensation.21 In N.J.,22 the Board remanded the case to OWCP for further
development because the evidence was unclear why PRBLI premiums had been deducted as of a
certain date. As OWCP has not factually established that appellant elected PRBLI beginning
June 22, 2018, it has not met its burden of proof to establish that she received an overpayment of

18

Federal (FECA) Procedure Manual, Part 2, Claims, Compensation Claims, Chapter 2.901.15(c)(3)
(February 2013).
19

5 U.S.C. § 8707(d); D.H., Docket No. 19-0384 (issued August 12, 2019).

20

J.L., Docket No. 14-1094 (issued June 25, 2015).

21

See generally P.K., Docket No. 18-0913 (issued March 5, 2020); C.P., Docket No. 19-0317 (issued July 1, 2019).

22

Docket No. 13-2164 (issued April 18, 2014).

5

compensation from June 22 through October 12, 2019 due to its failure to deduct premiums for
PRBLI.23
CONCLUSION
The Board finds OWCP improperly determined that the overpayment of compensation in
the amount of $2,214.84 because OWCP had failed to deduct PRBLI premiums from appellant’s
wage-loss compensation for the period June 22, 2018 through October 12, 2019.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 19, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

23

P.K., Docket No. 18-0913 (issued March 5, 2020); C.P., supra note 21.

6

